DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 19, “the fluid container and metering mechanism are integrally formed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the chemical agent“ in line 12 of claim 2. Applicant is advised to cite “the one or more chemical agents”. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 2, line 10 for “recirculating fluids”. Citing “the recirculating fluid” will cure the objection; in claim 14, line 2 and in claim 16 line 2 for “one or more chemical agents”. Applicant is advised to cite “the one or more chemical agents”.
In claim 7, the phrase “a hose end support member” may not properly refers to the same hose of claim 6. Applicant is advised to cite “the hose comprises an end support member”.
In claim 7, line 2 and in claim 11, lines 2 and 3, the term “fluid” may not properly refer to the intended “recirculating fluid” as cited in claim 1. Citation of “the recirculating fluid” is advised.
Appropriate corrections are required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 10-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drewniak (US 2018/0186656).
Regarding claim 2, Drewniak discloses a fluid treatment system (10, 110 fig.1-11) comprising: a removable fluid container ([0046], 42) including a first region and a second region (see regions of 42 in fig.4), the fluid container configured to enclose one or more chemical agents for treatment of recirculating fluids ([0056]); a metering mechanism ([0048], 32) in fluid communication with the removable fluid container and configured to a desired dose of the one or more chemical agents from the container ([0048], “pump the treatment from container 42”); a motor controller ([0047], 14) in electrical communication with the metering mechanism and configured to energize a motor ([0051], “motor”) mechanically coupled to the metering mechanism; and a fluid outlet in fluid  communication with an outlet of the metering mechanism, the fluid outlet configured for insertion directly into a receiver of a boiler system or directly into a cooling tower basin for treatment of recirculating fluids in the boiler system or cooling tower basin (please see para [0088], Drewniak cites treating of a “water system, such as cooling towers and boilers”, further para [0047] cites “connection ports 16 and 26, which allows system 10 to be connected to a side or slip stream drawn off of the water system and to return that water with injected treatment products back into the water system using tubing or piping, as will be understood by those of ordinary skill in the art”; therefore, the fluid outlet is considered to be received by boiler or cooling tower while communicating with the metering mechanism 32), wherein the motor controller causes the metering mechanism to pump a desired dose of the chemical agent at a predetermined frequency ([0054], “dosed”).  
Regarding claim 3, Drewniak discloses a battery in electrical communication with the motor controller and the motor ([0051]).  
Regarding claim 10, Drewniak discloses a second controller in communication with the motor controller and an output device ([0060], “remote computer monitoring station”).  
Regarding claim 11, Drewniak discloses a sensor in communication with a fluid to be treated and the controller, the sensor configured to output a signal indicative of whether a concentration of the one or more chemical agents in the fluid to be treated exceeds a desired threshold ([0048], sensor 21).  
Regarding claim 12, Drewniak discloses the sensor is in wireless communication with the controller ([0060], [0053], “wireless”).
Regarding claim 13, Drewniak discloses upon determining that the concentration does not exceed a desired threshold, the controller outputs an error signal ([0063]).    
Regarding claim 14, Drewniak discloses the fluid container filled with one or more chemical agents selected from the group consisting of comprising a treatment agent ([0031]), a biocide, a biostatic, dispersant, inhibitor an acidic or alkaline solution, a neutral solution, a solvent, a corrosion or scale inhibitor, or solutions and mixtures thereof. 
Regarding claim 18, Drewniak discloses a housing (12) configured to receive the fluid container ([0050], omitting housing 40 and adding 42 to 12), the metering mechanism (32), the motor ([0051]), and the motor controller (14). 
Regarding claim 20, Drewniak discloses the metering mechanism is selected from the group consisting of a peristaltic pump ([0048]), a rotary lobe pump, an aerosolizing pump, and a progressive cavity pump.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Visnja (US 2015/0166383).
   	Drewniak is silent in disclosing a solar panel in electrical communication with the battery and configured to deliver electrical energy to the battery to charge the battery.                   
 However, Visnja teaches a solar panel (84) in electrical communication with the battery (86) and configured to deliver electrical energy to the battery to charge the battery (see fig.2). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a solar panel as taught by Visnja to the battery power of Drewniak, in order to save on energy cost.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Zhuang (CN 105686946).
Drewniak is silent in disclosing the metering mechanism is an aerosolizing pump, wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the desired dose is aerosolized. 
However, Zhuang teaches the metering mechanism (22) is an aerosolizing pump (see translation, page 3, ll.1-7), wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the one dose is aerosolized (page 3, ll.1-7; “outlet”). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the metering mechanism of Drewniak to an aerosolizing pump as taught by Zhuang, in order to provide a quality mixture.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656).
Regarding claim 6, Drewniak is silent in disclosing a hose in communication with the metering mechanism and in which the fluid outlet is formed. Instead, Drewniak teaches treating of a “water system, such as cooling towers and boilers” (see [0088]) and “connection ports 16 and 26, which allows system 10 to be connected to a side or slip stream drawn off of the water system and to return that water with injected treatment products back into the water system using tubing or piping, as will be understood by those of ordinary skill in the art” (see [0047]). Therefore, the fluid outlet is considered to be received by boiler or cooling tower while communicating with the metering mechanism (32). In summary, Drewniak is silent in disclosing one piece hose from the metering mechanism to the fluid outlet. At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use one piece hose because Applicant has neither placed criticality on use of such a hose nor has disclosed that such a hose provides an advantage, is used for a particular purpose, or solves a stated problem other than connecting the metering device to the fluid outlet in which Drewniak provides the same end result as cited in the above. Furthermore, one of ordinary skill in the art, would have expected Drewniak’s and applicant’s invention, to perform equally well with either the tubing connections taught by Drewniak or the claimed hose because both the tubing and hose would perform the same function of delivering treated fluid to the boiler or cooling tower. Therefore, it would have been prima facie obvious to modify Drewniak to obtain the invention as specified in claim 6 because such a modification would have been considered an obvious and clear alteration to the prior art of Drewniak.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) as applied to claim 6 above, and further in view of Headrick (US 3,291,308).
 	Drewniak is silent in disclosing a hose end support member configured to hold the fluid outlet above a surface level of a fluid to be treated. 
However, Headrick teaches it is common to have a hose end support member (area 32, 31 of tank 25 supports 54) being configured to hold the fluid outlet above a surface level of a fluid to be treated (32 is above fluid in 25). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add to the outlet end of the tubing of Drewniak a support member as taught by Headrick, in order to provide a sturdy structure while recirculating the fluids.
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Al-Sioufi (US 4,938,758).
 	Drewniak discloses all the features of the invention except that the fluid container includes at least two compartments divided by at least one membrane; breaching the at least one membrane permits fluid communication of one or more chemical agents stored each of the at least two compartments; and the at least two compartments contain different solutions which mix upon piercing breaching the at least one membrane.
However, Al-Sioufi teaches the commonality of having a fluid container that includes at least two compartments (15 and 16 in fig.3) divided by at least one membrane (19); breaching the at least one membrane permits fluid communication of one or more chemical agents stored each of the at least two compartments (col 7, ll.15-25); and the at least two compartments contain different solutions which mix upon piercing breaching the at least one membrane (col7, ll.15-25, 15 and 16 are two different solutions).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the containers of Drewniak to a container as taught by Al-Sioufi, in order to offer a simple and compact fluid compartments.
	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Hoffmann (DE 2931495).
Drewniak is silent in disclosing the fluid container and metering mechanism are integrally formed. 
However, Hoffmann teaches the fluid container (8) and metering mechanism (7) are integrally formed ([0011], see attached translation).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the fluid container of Drewniak as such to combine the metering mechanism and container as taught by Hoffmann, in order to exploit a long service life of the drive (see Hoffmann [0005]). 
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant argues that “As a result of the amendments, the claimed features are quite different from those of Drewniak which requires the use of additional piping of the slipstream-in and slipstream-out and further require multiple connections to the equipment being treated, further, to be effective, either a separate motor and pump must be employed or the feed for the slipstream-in must be pressurized. Either way, this creates multiple opportunities for failure in the depicted systems. Were the feed not pressurized, then there is little possibility for the chemistry to be fed to the system being treated. The fluid treatment system of the instant claims suffers from none of these drawbacks because the outlet is inserted into the recirculating fluid system. As such when a dosage is dispensed, the chemistry exits the outlet and is received in the recirculating fluid system, without requiring any feed or fluid from the recirculating fluid system. This creates a safer and a simplified system that reduces the potential sources of failure and requires little to no additional system build out to be implemented”. The Examiner appreciates Applicant’s response. However, Drewniak cites “a fluid outlet” via a “tubing or piping” exists for the purpose of insertion of the tubing into the treatment system (see ([0047]) and [0088], also, see claim 2 in the above). Further, the tubing or piping structure of Drewniak delivers fluid directly from the outlet of the meter to the boiler and or cooling tower, no additional features or devices are connected therebetween. Therefore, the device of Drewniak cannot be exposed to “failure” and proper design of the tubing or piping would deliver proper mixture of fluids to the treatment system. Finally, it is well-known to make a one piece part out of multiple parts. In this case, a novelty of the claimed invention may not depend on a hose to carry fluid from the meter’s outlet to the receiver of the boiler and or cooling tower while the connecting pipes of Drewniak offers the same end results (for more details please see claim 6 in the above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754